Citation Nr: 1317279	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had unverified service in the Army National Guard from January 1948 to March 1951 and then had active duty in the United States Army from March 1951 to September 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2013, the Veteran was scheduled to testify during a hearing at the RO before a Veterans Law Judge but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to service connection for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2006 rating decision denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the November 2006 decision that denied the claim for service connection for bilateral hearing loss raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  The evidence received since the November 2006 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for bilateral hearing loss, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

A November 2006 rating decision denied the Veteran's claim for service connection for bilateral hearing loss, noting that his service treatment records were unavailable and likely destroyed in a fire and he did not return a completed Request for Information Needed to Reconstruct Medical Data (NA Form 13055), and finding that there was no evidence of his exposure to acoustic trauma in service and no evidence that the condition was incurred in service or manifested to a compensable degree within one year of his discharge from active service.  See e.g., 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

The evidence of record at the time of the RO's November 2006 decision included the Veteran's Certifications of Military Service from March 1951 to May 1954 indicating his rank as a Private First Class.  The evidence also included the Veteran's initial application for VA compensation benefits on which he reported that he was a gunner in the 5th Armor Division and fired 105 Hawsers and was assigned to the 4th Division and fired 4.9 heavy mortars.  He said friends in service noted his hearing difficulty.  

Also of record at the time of the RO's November 2006 decision was a March 2006 VA outpatient audiology consultation record that includes the Veteran's report of unprotected military noise exposure (artillery) daily for three months in 1952; unprotected occupational noise exposure (heavy equipment operator) for 10 to 12 years; recreational noise exposure (wood carving, shaping) 2 to 3 times a month - life long; and commercial driving for 2 years.  The diagnosis was bilateral mild to severe sensorineural hearing loss.  Results were considered consistent with aging and noise-induced cochlear pathology.  The examiner commented that "this patient's military noise exposure was more likely as not a contributing factor to his hearing impairment" although aging could not be ruled out as a contributing factor.

The Veteran was notified in writing of the RO's November 2006 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the November 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in March 2009.  The evidence added to the record since the November 2006 rating decision includes VA outpatient medical records, dated from March 2009 to April 2010, and the Veteran's written statements in support of his claim.  

A March 2009 VA audiology consultation record shows that, when seen in 2006, the Veteran was not fitted for hearing aids, as service connection was not in effect.  His historical data was reviewed and was unchanged from the prior evaluation.  Results of audiometric testing revealed mild to profound hearing loss in the right ear and mild to severe loss in the left ear.  The examiner commented that the Veteran's "military noise exposure is more likely as not a contributing factor to [his] hearing impairment".  The Veteran was fitted for hearing aids and encouraged to file again for disability benefits.

In his August 2009 notice of disagreement and April 2010 substantive appeal, the Veteran said he was assigned to an Armored Unit in service.  He reiterated that he was a gunner in the 5th Armor Division and fired 105 Hawsers.  Later he was assigned to the 4th Division and fired 4.9 heavy mortars.  He again noted that, while in service, his friends often needed to repeat statements to him due to his hearing difficulty.  The Veteran said that the severity of his hearing loss increased over the last few years and necessitated his use of bilateral hearing aids provided by VA.

Overall, the written and other evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology, that tend to suggest that a current hearing loss disability may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal of this issue is granted. 


REMAND

The Veteran seeks service connection for bilateral hearing loss.  He describes exposure to acoustic trauma as a gunner in the 5th Armor Division when he fired 105 Hawsers and, later, in the 4th Division when he fired 4.9 heavy mortars.

As noted, the Veteran's service treatment records are unavailable and are presumed destroyed in a fire, according an October 2006 response from the National Personnel Records Center (NPRC).  

The Board finds the Veteran's account of his exposure to noise from large guns and heavy mortars in service is credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the Veteran's lay statements attesting to exposure to noise from heavy mortars and large guns during service, and the March 2009 VA audiology findings noting that military noise was "more likely as not a contributing factor" to his hearing loss, the Veteran should be afforded a VA examination performed by a physician with expertise to assess the nature and etiology of any bilateral hearing loss found present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Further, in a March 2009 letter, VA requested that the Veteran complete and return an enclosed NA Form 13055 to allow a thorough search for his military medical records.  He did not provide the completed form.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a veteran desires help with his claim he must cooperate with VA's efforts to assist him).  On remand, the RO/AMC should provide the Veteran with a NA Form 13055 and ask him to return the completed form to VA.

Also, in April 2011, the Veteran indicated that he served in the Army National Guard from approximately January 1948 to March 1951.  Efforts should be made to verify this military service, including all periods of active and inactive duty for training, and obtain any service treatment and personnel records associated with it.

Recent medical records regarding the Veteran's treatment at the Bay Pines (Florida) VA medical center (VAMC), dated since April 2010, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the NPRC and any other appropriate state and federal agency to verify the Veteran's service in the Army National Guard from January 1948 to March 1951, including all periods of active and inactive duty for training, and request his service treatment and personnel records for this period of service.

2. Obtain all medical records regarding the Veteran's treatment at the Bay Pines VAMC, for the period from April 2010 to the present, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012). 

3. Provide the Veteran with a Request for Information Needed to Reconstruct Medical Data (NA Form 13055) and request that he complete and return it to VA.

4. After completing the development requested above, schedule the Veteran for a VA audiology examination to determine the etiology of any diagnosed bilateral hearing loss found to be present.  A complete history of the claimed disorder should be obtained from the Veteran, including any post-service noise exposure. Audiometric and any other indicated testing should be conducted and all clinical findings reported in detail. The claims folder should be made available to the examining physician or audiologist for review.

For any hearing loss identified, the examiner should opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability, that it had its clinical onset or is otherwise related to the appellant's active duty service.  In providing this opinion, the examiner should consider the Veteran's credible report of exposure to acoustic trauma due to weapons fire in service and March 2006 and March 2009 VA outpatient audiology records (to the effect that military noise exposure was "more likely as not a contributing factor" to the Veteran's hearing loss).  Any opinion offered should be accompanied by a fully explanatory rationale. 

5. Then, readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


